Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 9, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162604-5                                                                                                  Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 162604
                                                                   COA: 350166
                                                                   Macomb CC: 2018-003567-FH
  JOSEPH LEE WILLIAMS,
            Defendant-Appellant.

  _________________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 162605
                                                                   COA: 350167
                                                                   Macomb CC: 2018-000457-FH
  JOSEPH LEE WILLIAMS,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 17, 2020
  judgment of the Court of Appeals is considered. We DIRECT the Macomb County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 9, 2021
         t0706
                                                                              Clerk